

117 HR 3083 IH: Foster Youth Mentoring Act of 2021
U.S. House of Representatives
2021-05-11
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



I117th CONGRESS1st SessionH. R. 3083IN THE HOUSE OF REPRESENTATIVESMay 11, 2021Ms. Bass (for herself, Mr. Bacon, Mr. Langevin, Mrs. Lawrence, and Mr. Mullin) introduced the following bill; which was referred to the Committee on Ways and MeansA BILLTo support the establishment or expansion and operation of programs using a network of public and private community entities to provide mentoring for children and youth with experience in foster care.1.Short titleThis Act may be cited as the Foster Youth Mentoring Act of 2021.2.FindingsCongress makes the following findings:(1)Positive relationships are important for children and youth. An estimated 20 percent of youth do not have caring adults in their lives—representing 8,500,000 youth. Children who have a positive caring relationship with an adult can also benefit from additional positive relationships.(2)Research shows that mentors make a difference in young people’s lives. At-risk youth who have mentors are 55 percent more likely to enroll in college. Students who meet regularly with their mentors are 52 percent less likely than their peers to skip a day of school. Youth who have mentors are also 130 percent more likely to hold a leadership position.(3)Young people that have mentors have improved relationships with adults, fewer disciplinary referrals, and more confidence to achieve their goals.(4)In 2017, 442,995 youth were in foster care. Of those youth 70,858 were between the ages of 10 and 13, and 101,983 were between the ages of 14 and 20.(5)Mentoring programs that serve foster youth are unique and require additional considerations, including specialized training and support necessary to provide for consistent, long-term relationships for children in foster care.(6)Mentoring programs can be used as an effective preventative or intervention strategy to support positive outcomes for foster youth.(7)Mentoring programs targeting at-risk youth, community-based programs, and programs lasting 1 year or more are more frequently found to be effective.(8)Increasing evidence is showing that peer mentoring and support can be very effective in engaging young people. Alumni of and youth in foster care have noted the importance of the support and service delivery by individuals with lived experience, including peers.3.Programs for mentoring children in foster careSubpart 2 of part B of title IV of the Social Security Act (42 U.S.C. 629 et seq.) is amended by adding at the end the following:439A.Programs for mentoring children in foster care and youth with experience in foster care(a)PurposeIt is the purpose of this section to authorize the Secretary to make grants to eligible applicants to support the establishment or expansion and operation of programs using a network of public and private community entities to provide mentoring for children in foster care and children with experience in foster care.(b)DefinitionsIn this section:(1)Children in foster careThe term children in foster care means children who have been removed from the custody of their biological or adoptive parents by a State or tribal child welfare agency.(2)Children with experience in foster careThe term children with experience in foster care means children, youth, and adults who have not attained 26 years of age and who, at any time, were removed from the custody of their biological or adoptive parents by a State or tribal child welfare agency.(3)MentoringThe term mentoring means a structured, managed program—(A)in which children and youth are appropriately matched with screened and trained adult or peer volunteers for consistent relationships;(B)that can include direct one-on-one, group, or peer mentoring services that focus on 1 or more of—(i)academic support;(ii)enrichment;(iii)educational success;(iv)minimizing risk behaviors; or(v)promoting social skills and healthy relationships;(C)that involves meetings, events, and activities on a regular basis designed to last at least 1 year; and(D)that is intended to meet, in part, the social and emotional development of the child or youth, the need of the child or youth for involvement with a caring and supportive adult, and the need of the child or youth for positive role models, connections, and normalcy.(4)Eligible entityThe term eligible entity means—(A)a nonprofit organization;(B)a State child welfare agency;(C)a local educational agency;(D)an Indian tribe or a tribal organization; or(E)a faith-based organization.(c)Grant program(1)In generalThe Secretary shall carry out a program to award grants to eligible entities to support the establishment or expansion and operation of programs using networks of public and private community entities to provide mentoring for children in foster care and children with experience in foster care.(2)Application requirementsTo be eligible for a grant under paragraph (1), an eligible entity shall submit to the Secretary an application containing the following:(A)Program designA description of the proposed program to be carried out using amounts provided under this grant, including—(i)targeted outcomes, mentee age and eligibility, mentor type, setting, duration, and meeting frequency;(ii)the number of mentor-child matches proposed to be established and maintained annually under the program;(iii)the capacity and expertise of the program to serve children and youth in a way that is responsive to children and youth of color, expectant and parenting youth, indigenous youth, youth who are lesbian, gay, bisexual, transgendered, or queer, and youth with disabilities;(iv)actions taken to ensure that the design of the program reflects input from young people, including children with experience in foster care; and(v)such other information as the Secretary may require.(B)RecruitmentAn assurance that the program will engage in recruitment strategies for mentors that—(i)realistically portray the benefits, practices, supports, and challenges of participating in the program; and(ii)seek to recruit mentors who reflect the race, ethnicity, and various identities of children in foster care and children with experience in foster care.(C)TrainingAn assurance that all mentors covered under the program will receive intensive and ongoing training in the following areas:(i)Child and adolescent development, including the importance of bonding.(ii)Family dynamics, including the effects of domestic violence and trauma.(iii)Understanding the education rights of foster children and youth, including those related to post-secondary education.(iv)The challenges of and approaches to support the transition to adulthood.(v)Cultural competence practices and relationship-building strategies.(vi)Positive youth development and authentic engagement practices.(vii)Recognizing and reporting child abuse and neglect.(viii)Confidentiality requirements for working with children in foster care.(ix)Working in coordination with the child welfare system.(x)Understanding foster the educational rights of children and youth, including those related to post-secondary education.(xi)Other matters related to working with children in foster care and children with experience in foster care.(D)ScreeningAn assurance that all mentors covered under the program are appropriately screened and have demonstrated a willingness to comply with all aspects of the mentoring program, including—(i)a written screening plan that includes all of the policies and procedures used to screen and select mentors, including eligibility requirements and preferences for such applicants;(ii)a description of the methods to be used to conduct criminal background checks on all prospective mentors, and the methods in place to exclude mentors with convictions for crimes against children and mentors with convictions occurring within the past 10 years that are directly related to child safety; and(iii)a description of the methods to be used to ensure that the mentors are willing and able to serve as a mentor on a long-term, consistent basis as defined in the application.(E)Community consultation and engagement; coordination with other programsA demonstration that, in developing and implementing the program, the eligible entity will—(i)consult with and actively engage—(I)children in foster care and children with experience in foster care;(II)public and private community entities, including religious organizations and Indian tribal organizations and urban Indian organizations; and(III)family members of children and youth who may be potential clients of the program;(ii)coordinate the mentoring program and the activities of the eligible entity with other Federal, State, and local programs serving children and youth; and(iii)consult and coordinate with appropriate Federal, State, and local corrections, workforce development, education, and substance abuse and mental health agencies.(F)Equal access for local service providersAn assurance that public and private entities and nonprofit community organizations, including religious organizations and Indian organizations, will be eligible to participate on an equal basis.(G)Records, reports, and auditsAn agreement that the eligible entity will maintain such records, make such reports, and cooperate with such reviews or audits as the Secretary may find necessary for purposes of oversight of project activities and expenditures.(H)EvaluationAn agreement that the eligible entity will cooperate fully with the ongoing and final evaluation of the program under the plan by the Secretary, by means including providing the Secretary access to the program, the staff of the program, program-related records and documents, and each public or private community entity receiving funding under the plan.(3)Considerations in awarding grantsIn awarding grants under this subsection, the Secretary shall take into consideration—(A)how, and the degree to which, children in foster care and children with experience in foster care are consulted and engaged in the development, design, and implementation of the program;(B)the feasibility and strength of a plan to recruit and support transition-aged foster youth;(C)the overall qualifications and capacity of the eligible entity and its partners to effectively carry out a mentoring program under this subsection;(D)the level and quality of training provided to mentors under the program;(E)evidence of coordination of the program with the social services and education programs of the State or political subdivision;(F)the ability of the eligible entity to provide supervision and support for mentors under the program and the youth served by such mentors;(G)the number of children and youth in foster care served by the State or political subdivision; and(H)any other factors that the Secretary determines to be significant with respect to the need for, or the potential success of, carrying out a mentoring program under this section.(4)Use of fundsAn eligible entity that receives a grant under this subsection may use such funds to—(A)develop and carry out a training program and ongoing support for mentors;(B)recruit mentors for children and youth in foster care;(C)compensate mentors including peer mentors;(D)pay for costs related to mentee participation in the program; and(E)provide activities that will help the development of a child in foster care who is participating in the program.(5)Grant amountIn awarding grants under this subsection, the Secretary shall scale grants to account for the annual budget and capacity of the eligible entity.(6)Annual reportNot later than 1 year after the date of enactment of this section, and annually thereafter, the Secretary shall prepare and submit to Congress a report that includes the following with respect to the year involved:(A)A description of the number of programs receiving grant awards under this subsection.(B)A description of mentors who participate in programs described in subparagraph (A), including the overall number, average length of participation, and demographics.(C)A description of—(i)the number of children in foster care who participated in mentoring programs funded by the grant funds under this subsection;(ii)data on the academic achievement of the children in mentoring programs funded by the grant funds under this subsection; and(iii)the number of children in foster care on waiting lists for such mentoring programs, including successful transition into post-secondary education where applicable.(D)Any other information that the Secretary determines to be relevant to the evaluation of the program under this section.(7)Authorization of appropriationsThere are authorized to be appropriated to carry out this section—(A)$50,000,000 for each of fiscal years 2022 and 2023; and(B)such sums as may be necessary for each succeeding fiscal year..